Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 14-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14, 15, 26, and 27 recite the limitation “a galvanized ball of C10C with a roundness of G500.” However, it is unclear as to what “C10C” and “G500” means.
Claim 16 recites the limitation “DIN 10247/2007-07 of K3≤15.” However, it is unclear what is being referred, more specifically where the value “K3≤15” comes from.
Claim 17 recites the limitation “roundness of G100.” However, it is unclear as to what “roundness of G100” means.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 16-18, 20, 21, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Mantei (US20130134135) in view of Baskaya (DE102015209203) with citations made to attached machine translations.
Regarding claim 14, Mantei teaches A method for welding a welded part to a component, which is carried out as drawn arc welding with DC current, the method comprising:  a) comprises a galvanized ball of C10C with a roundness of G500, in which a size of any zinc inclusions below a surface of the ball is a maximum of 10 micrometers, or b) is formed by the welding of a galvanized ball of C10C with a roundness of G500, in which a size of any zinc inclusions below a surface of the ball is a maximum of 10 micrometers, to a connecting element ([0018]  into which a sphere 9, which can be made, for example, of steel or any other metal) but is silent on a preweld current phase, in which an arc is formed between a negatively polarized welded part and the component; and a subsequent main current phase for melting material at a joining point.
However, Baskaya teaches a preweld current phase, in which an arc is formed between a negatively polarized welded part and the component ([0008] the workpiece is operated as an anode; pre-current phase); and a subsequent main current phase for melting material at a joining point ([0002] main current (welding current)).
Mantei and Baskaya are considered to be analogous to the claimed invention because they are in the same field of welding devices. It would have been obvious to modify Mantei to incorporate the teachings of Baskaya to have arc is formed between a negatively polarized welded part and the component having a preweld phase and a main current phase in order to apply greater heat input on the workpiece during a preweld operation to increase the quality of the welded joint (Baskaya [0008]).
Regarding claim 16, Mantei and Baskaya teach the method according to claim 14, and Mantei teaches the material C10C of the galvanized ball has a degree of purity in accordance with DIN 10247/2007-07 of K3≤15  ([0018]  into which a sphere 9, which can be made, for example, of steel or any other metal).
Regarding claim 17, Mantei and Baskaya teach the method according to claim 14, and Mantei teaches a ball that has a roundness of G100 before coating to form a zinc layer is used as the galvanized ball ([0018]  into which a sphere 9, which can be made, for example, of steel or any other metal).
Regarding claim 18, Mantei and Baskaya teach the claimed invention except for a thickness of a zinc layer of the galvanized ball lies in the range from 6 to 12 micrometers. It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to have a thickness of a zinc layer of the galvanized ball lies in the range from 6 to 12 micrometers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 20, Mantei and Baskaya teach the method according to claim 14, and Mantei teaches the component is a body component of a motor vehicle ([0014] metal sheet of motor vehicle bodies).
Regarding claim 21, Mantei and Baskaya teach the method according to claim 14, but Mantei is silent on a single main current value is predetermined during the main current phase
However, Baskaya teaches a single main current value is predetermined during the main current phase ([0011] main current phase) and the main current phase lasts for a predetermined welding time ([0011] main current time).
It would have been obvious to modify Mantei to incorporate the teachings of Baskaya to have a main current value during a determined welding time in order to have the welding time and current be adjusted based on the pre weld current and time, in order to reduce the time of the main welding phase, causing a calmer melt and reduced bead ejection (Baskaya [0010]).
Regarding claim 26, Mantei and Baskaya teach the method according to claim 14, and Mantei teaches the welded part comprises the galvanized ball of C10C with a roundness of G500, in which the size of any zinc inclusions below the surface of the ball is a maximum of 10 micrometers ([0018]  into which a sphere 9, which can be made, for example, of steel or any other metal).

Claim 15 and 27 are rejected under 35 U.S.C. 103 as being unpatentable Mantei (US20130134135) and Baskaya (DE102015209203) as applied to claim 14 above, and further in view of Hammer (DE 102013225495) citations made to attached machine translations.
Regarding claims 15 and 27, Mantei and Baskaya teach the method according to claim 14, but are silent on the welded part is formed as a double ball by welding of a galvanized ball of C10C with a roundness of G500, in which the size of any zinc inclusions below the surface of the ball is a maximum of 10 micrometers, to a second such galvanized ball.
However, Hammer teaches the welded part is formed as a double ball by welding of a galvanized ball of C10C with a roundness of G500, in which the size of any zinc inclusions below the surface of the ball is a maximum of 10 micrometers, to a second such galvanized ball ([0033] welding spherical studs 200a and 200, Fig.2).
Mantei, Baskaya, and Hammer are considered to be analogous to the claimed invention because they are in the same field of welding devices. It would have been obvious to modify Mantei and Baskaya to incorporate the teachings of Hammer to have two galvanized balls be welded together in order to be able to weld multiple welding balls onto one another at one welding point (Hammer [0020]). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable Mantei (US20130134135) and Baskaya (DE102015209203) as applied to claim 14 above, and further in view of Schmitt (US20060118527). 
Regarding claim 19, Mantei and Baskaya teach the method according to claim 14, but are silent on the component is a sheet steel component.
However Schmitt teaches, the component is a sheet steel component ([0016] sheet steel).
Mantei, Baskaya, and Schmitt are considered to be analogous to the claimed invention because they are in the same field of welding devices. It would have been obvious to modify Mantei and Baskaya to incorporate the teachings of Schmitt to have the component be a steel sheet in order to aid in creating components in the automotive field (Schmitt [0004]).

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable Mantei (US20130134135) and Baskaya (DE102015209203) as applied to claim 14 above, and further in view of Schmitt (US20060118527) and Hsu (US20100230389).
Regarding claim 22, Mantei and Baskaya teach the method according to claim 14, and Mantei teaches wherein the welded part is the galvanized ball ([0018]  into which a sphere 9, which can be made, for example, of steel or any other metal), but is silent on the main current phase has three successive main current subphases, wherein a first main current value is predetermined in the first main current subphase, a second main current value, which is reduced in comparison with the first main current value, is predetermined in the second main current subphase, and a third main current value, which lies between the first main current value and the second main current value, is predetermined in the subsequent third main current subphase.
However, Schmitt teaches the main current phase has three successive main current subphases ([0055] pilot phase P,  cleaning phase C, welding phase W), wherein a first main current value is predetermined in the first main current subphase ([0007] pilot current), a second main current value, which is reduced in comparison with the first main current value ([0029] cleaning current can be smaller than, equal to, or greater than the welding current), is predetermined in the second main current subphase (([0029] cleaning current), and a third main current value, which lies between the first main current value and the second main current value, is predetermined in the subsequent third main current subphase ([0029] welding current, which can be smaller than, equal to, or greater than cleaning current.
It would have been obvious to modify Mantei and Baskaya to incorporate the teachings of Schmitt to have three current phases with a first, second, and third determined current in order to provide a cleaning step between a prewelding step and a welding step, so that good weld quality can be achieved without being inhibited by uncleaned lubricants on the weld surface (Schmitt [0004]).
Regarding claim 23, Mantei, Baskaya, and Schmitt teach the method according to claim 22, and Mantei teaches wherein the reference main current value and the reference time correspond to the main current value and the welding time that would be predetermined for a welding of the galvanized ball to a sheet steel component ([0009] predetermine welding current generate for less than 60ms) but are silent on having the first main current value be 130% to 150% of a reference main current value and the time duration of the first main current subphase be 10% to 15% of a reference time, the second main current value be 23% to 43% of the reference main current value and the time duration of the second main current phase be 10% to 15% of the reference time, and the third main current value be 70% to 90% of the reference main current value and the time duration of the third main current phase be 50% to 70% of the reference time. It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to have the first main current value be 130% to 150% of a reference main current value and the time duration of the first main current subphase be 10% to 15% of a reference time, the second main current value be 23% to 43% of the reference main current value and the time duration of the second main current phase be 10% to 15% of the reference time, and the third main current value be 70% to 90% of the reference main current value and the time duration of the third main current phase be 50% to 70% of the reference timesince it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
 Regarding claim 24, Mantei, Baskaya, and Schmitt teach the method according to claim 22, and Mantei teaches wherein the reference main current value and the reference time correspond to the main current value and the welding time that would be predetermined for a welding of the galvanized ball to a sheet steel component ([0009] predetermine welding current generate for less than 60ms) but are silent on the first main current value being 140% of a reference main current value and the time duration of the first main current subphase being 12.5% of a reference time, the second main current value being 33% of the reference main current value and the time duration of the second main current phase being 12.5% of the reference time, and the third main current value being 80% of the reference main current value and the time duration of the third main current phase being 60% of the reference time. It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to have the first main current value be 140% of a reference main current value and the time duration of the first main current subphase be 12.5% of a reference time, the second main current value be 33% of the reference main current value and the time duration of the second main current phase be 12.5% of the reference time, and the third main current value be 80% of the reference main current value and the time duration of the third main current phase be 60% of the reference time since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 25, Mantei, Baskaya, and Schmitt teach the method according to claim 22, but Mantei and Schmitt are silent on the component is a thin sheet with a sheet thickness of 0.7 mm or less or a thick sheet with a sheet thickness of 1.5 mm or greater.
However, Baskaya teaches the component is a thin sheet with a sheet thickness of 0.7 mm or less or a thick sheet with a sheet thickness of 1.5 mm or greater ([0007] a thickness in the range from 0.5 mm to 3 mm).
It would have been obvious to modify Mantei and Schmitt to incorporate the teachings of Baskaya to have a thin sheet with a sheet thickness of 0.7 mm or less or a thick sheet with a sheet thickness of 1.5 mm or greater in order to provide suitable thin sheets for welding ball studs that also are able to have a cleaned surface (Baskaya [0017]).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        5/16/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761